Citation Nr: 1130481	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-37 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service connected disability.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to service connected disability.  

4.  Entitlement to service connection for coronary artery disease, to include as secondary to service connected disability.  

5.  Entitlement to an effective date earlier than July 27, 2000, for service connection for post-traumatic stress disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana, (RO).  

In April 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO. 
 
The claims for service connection for sleep apnea, erectile dysfunction, and hypertension addressed in the REMAND portion of the decision below require additional development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  At the April 2011 hearing, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for coronary artery disease.  

2.  Service connection for PTSD was denied by a May 1998 rating decision; the Veteran was notified of this decision in that month but did not file an appeal and this is the only unappealed rating decision denying this claim.  

3.  A statement from a Vet Center indicated that treatment was initiated at this facility for symptoms of PTSD on July 27, 2000; a formal application to reopen the claim for service connection for PTSD was received within one year of this treatment in December 2000. 

4.  No document may be construed as a formal or an informal claim to reopen the previously denied claim of entitlement to service connection for PTSD between the notice of the May 1998 rating decision and July 27, 2000.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The May 1998 rating decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. §  7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

3.  The criteria for an effective date earlier than July 27, 2000, for a grant of service connection for PTSD are not met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q), (r) (2010).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, the Board observes that the claim for an earlier effective date for the grant of service connection in this case, is a downstream issue that arose from an award of an increased 100 percent evaluation for PTSD, made effective from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's claim for service connection for PTSD was granted and an effective date was assigned for this disability.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to the claim for an earlier effective date for a grant of service connection for PTSD because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for the duty to assist, the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of the first evidence of treatment for symptoms of PTSD that was followed by a formal application to reopen less than one year thereafter, and his arguments with respect to this issue are limited to the interpretation of governing legal authority.  As such, there is no outstanding information or evidence that would help substantiate the Veteran's earlier effective date claim, nor is such a contention made.  In this regard, VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  In short therefore, as there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled with respect to the claim for an earlier effective date for service connection for PTSD. 

II.  Legal Criteria/Analysis

A.  Coronary Artery Disease

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  Here, at the April 2011 hearing before the undersigned, the Veteran's representative stated that the Veteran wished to withdraw his appeal with respect to the issue of coronary artery disease.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and the appeal with respect to this issue is dismissed without prejudice.

B.  Earlier Effective Date for Service Connection for PTSD

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later. Under 38 C.F.R. § 3.400(r), the effective date based on a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110.

Service connection for PTSD was denied by a May 1998 rating decision on the basis of there being no evidence that the Veteran was diagnosed to have the condition.  The Veteran was notified of this decision in that month but did not file an appeal; as such, this decision is final.  38 U.S.C.A. §  7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  This is the only final rating decision addressing this issue on any basis.  

Thereafter, a statement from a Vet Center dated in November 2000 was received that indicated that treatment was initiated at this facility for symptoms of PTSD on July 27, 2000.  As a formal application to reopen the claim for service connection for PTSD was received within one year of this treatment in December 2000, the April 2001 rating decision that granted service connection for PTSD assigned an effective date for this grant of July 27, 2000.  This grant was based on regulations providing that a report of examination may be construed as an informal claim to reopen, and that if such a claim is followed within one year by a formal claim, the formal claim will be considered as filed as of the date of the informal claim.  38 C.F.R. §§ 3.155, 3.157 (2010).  
 
The Veteran and his representative, to include in testimony presented to the undersigned at the April 2011 hearing, have expressed disagreement with the effective date assigned by the RO, essentially arguing that that the facts were "overlooked" by the RO when the claim was previously denied.  In particular, it is argued that symptoms of PTSD were shown by medical evidence dated prior to July 2000, to include upon VA psychological testing completed in October 1997. (It is noted that this testing resulted in the conclusion that the Veteran did not meet the criteria for PTSD or any other Axis I diagnosis).  However, the assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim reopened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2010). 

As for legal authority pertaining to what constitutes a "claim" for VA benefits purposes, a claim that specifically identifies the benefit sought must be filed in order to obtain such benefit. 38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 3.151(a) (2010; Mitscher v. West, 13 Vet. App. 123, 127 (1999).  Both statutes referred to above (§ 5110 and § 5101) "clearly establish that an application must be filed."  Crawford v. Brown, 5 Vet. App. 33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 (1992).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is any communication or action indicating an intent to apply for one or more VA benefits. 38 C.F.R. § 3.155(a) (2010).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Servello, 3 Vet. App. at 200.

In the present case, because the grant of service connection for PTSD was based on a reopened claim as a result of the receipt of new and material evidence, the effective date in this case has, therefore, to be assigned based on the provisions of § 3.400(q)(2) and (r), which means that the effective date will be the later of either the date when the reopened claim was received, or the date when entitlement arose.

As noted earlier, VA received the Veteran's application to reopen his claim for service connection for PTSD in December 2000, which was within one year of the July 27, 2000 documented symptoms of PTSD, and the effective date chosen by the RO for the grant of service connection for PTSD.  As such, the remaining inquiry is whether an informal claim for service connection for PTSD  was filed at any time between the date of the notice of the final denial of the claim for PTSD by rating action in May 1998 and July 27, 2000.  If it were shown that such an informal claim was received in this time period, an effective date earlier than July 27, 2000 may be warranted.

In this case, however, the record fails to show that the Veteran submitted an informal claim for service connection for PTSD between the notice of the May 1998 rating decision and July 27, 2000.  An informal claim was not submitted under 38 C.F.R. § 3.155 because no communication was ever filed between both dates indicating the Veteran's intent to reapply for service connection for PTSD.  An informal claim must identify the benefit ought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" or "conjure up" issues that were not raised by the appellant, but to review issues reasonably raised by the substantive appeal).  A claimant has to let it be known, in some way, that he is seeking service connection for a particular disability before it can be concluded that any statement to that effect is considered an informal claim.

Having determined that an informal claim to reopen the claim for service connection was not received prior to July 27, 2000, a finding as to when entitlement to this benefit arose is unnecessary insofar as, per the applicable regulation, an effective date earlier than July 27, 2000 would not be warranted:  As indicated earlier, the effective date in cases where service connection has been granted after the claim has been reopened shall be the date of the filing of the claim or the date when entitlement arose, whichever is later.

In short, the record shows that the RO denied a claim for service connection for PTSD by way of a May 1998 rating decision; that the formal request to reopen the claim was received by the RO in December 2000; and that an informal claim for this particular benefit was never filed between the May 1998 rating decision and the effective date for the grant of service connection for PTSD chosen by the RO, July 27, 2000.  In view of this finding, the Board concludes that there is no legal entitlement to an effective date earlier than July 27, 2000 for the grant of service connection for PTSD.  While the Board has considered the possibility of resolving any reasonable doubt in favor of the Veteran, the Board finds that a clear preponderance of the evidence is against this claim.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

The claim for entitlement to service connection for coronary artery disease to include as secondary to service connected disability is dismissed. 

Entitlement to an effective date earlier than July 27, 2000 for service connection PTSD is denied. 


REMAND

As an initial matter, the Board notes that while service connection for hypertension to include as secondary to PTSD was denied in an unappealed October 2002 rating decision, the RO adjudicated this issue on a de novo basis without determining if new and material evidence had been received to reopen the claim in its June 2005 rating decision, October 2008 statement of the case, and March 2009 supplemental statement of the case (SSOC).  In the interests of judicial economy and fairness to the Veteran, as well as the fact that additional evidence received since the October 2002 rating decision in the form of a January 2005 VA statement from a VA psychiatrist linking hypertension to PTSD would represent sufficient material evidence to reopen the claim, the Board's consideration of the claim for service connection for hypertension will be the same as has been done by the RO.

Subsequent to the last adjudication of the claims for service connection for sleep apnea, erectile dysfunction, and hypertension by the RO in the March 2009 SSOC, service connection was granted for diabetes by way of an August 2009 rating decision, and additional evidence was obtained, including some which addressed the relationship between diabetes, erectile dysfunction and hypertension, as well as the relationship between PTSD and hypertension.  The RO has not considered the remaining issues on appeal in light of these changed circumstances, or additional evidence.  That should be accomplished.    

Accordingly, the case is REMANDED for the following action:

With consideration of the evidence associated with the file since the March 2009 supplemental statement of the case, the claims for service connection for sleep apnea, erectile dysfunction, and hypertension must be readjudicated by the RO, to include whether any such disabilities are secondary to the Veteran's now service connected diabetes, or other service connected disability.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with these claims, the Veteran and his representative must be provided SSOC and an appropriate period of time must be allowed for response.  The SSOC should document consideration of all the evidence received since the March 2009 SSOC, to include the reports from the September 2009 VA examination, and April 2011 VA medical statement.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


